DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 31 December 2020. Priority to Foreign Priority to Application Serial No. 2017-252640 (Japan) filed 27 December 2017 has been acknowledged. Claims 2 and 7 have been cancelled. Claims 1, 10, and 11 have been amended. Claims 1, 3-6, and 8-11 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



[4]	Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (United States Patent Application Publication No. 2017/0357917) in view of Ferren (United States Patent Application Publication No. 2019/0081809), and further in view of Moon et al. (United States Patent Application Publication No. 2010/0161800).

With respect to (currently amended) claim 1, Holmes et al. disclose a system comprising one or more processors configured to: store, in a memory, for each of one or more meeting resources, information on the meeting resource and security information of the meeting resource in association with each other (Holmes et al.; paragraphs [0214]-[0218] [0703]-[0704]; See at least receiving attributes and resource required for meeting. See further security level of spaces stored with space attributes); receive an input of a meeting holding condition (Holmes et al.; paragraphs 

With respect to the recited “meeting resources”, claim 1 further specifies “...wherein the one or more meeting resources include at least a device configured to perform remote conferencing of the meeting...”.

With respect to the recited “meeting holding condition”, claim 1 has been amended to further specify “...wherein the meeting holding condition includes information on a start time of a meeting and security information of the device...”.

With respect to these elements, while Holmes et al. disclose entry of a start time and further disclose space selection based on required security levels (Holmes et al.; paragraphs [0215]-[0220] [0703]; See at least security required and reservations based on start time), Holmes et al. fail to disclose configuration of security information for the space/resources adapted based on the time of the meeting.



Claim 1 has been amended with respect to the “automatically set a security function” limitation to further specify “...the one or more processors are further configured to automatically transmit, to the device, a setting of a security function of the device corresponding to the security information at a predetermined time before the start time of the meeting...”.

Claim 1 has been further amended to include “...when the one or more processors fail to receive verification that the device has performed the setting of the security function, before the start time of the meeting, the one or more processors are configured to re-transmit, to the device, the setting of the security function after detecting that a current time is the start time of the meeting.”

With respect to the recitation that the security setting are applied to a device for remote conferencing, neither Holmes nor Ferren explicitly indicate that the security setting are directed to remote conferencing. Further, while Holmes et al. disclose entry of a start time and further disclose space selection based on required security levels and Ferren further teaches adaptations of security setting at times before, during, and after the meeting, neither disclose functions transmitting security connection/setting information at a predetermined time before the meeting and re-transmission based on a failure to implement a security setting by the receiving device.



In particular, Moon et al. disclose a system which implements device configurations including security and encryption settings of a VPN (Moon et al.; paragraphs [0042][0060]; See security and encryption settings for VPN connections). Moon et al. further disclose transmitting commands from a meeting server device to network elements, i.e., devices, to initiate security/VPN connections required for the meeting and further that the transmission of commands is initiated at a prescribed time interval before the start of the meeting (Moon et al.; paragraphs [0059][0062]; See at least commands to devices sent ten minutes prior to the meeting start time). Lastly, Moon et al. disclose detecting that one or more of the endpoint devices have not initiated requisite secure connections 1 minute prior to or at the start of the meeting and initiating commands to bridge the connections (Moon et al.; paragraphs [0062]-[0063]; See initiation/repeat of the command 1 minute prior to connect at the start of the meeting. The subsequent command to form connections is reasonably a re-transmitting of the command upon detection that the endpoint device has failed to implement the security setting).     



Regarding the combination the includes Moon et al. it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the space security level features of Holmes et al. by further including the time and setting/detection triggered secure connection commands as taught by Moon et al. The instant invention is directed to a system and method of identifying appropriate spaces for meeting having security requirements. As Holmes et al. disclose the use of security levels in the context of a system and method for identifying appropriate spaces for meeting having security requirements and Moon et al. similarly discloses the utility time and setting/detection triggered secure connection commands in the context of a 
 
With respect to claim 2, Holmes et al. disclose a system wherein the one or more processors are further configured to: receive the meeting holding condition including security information (Holmes et al.; paragraphs [0214]-[0218] [0246][0367]; See at least user inputs to search for suitable meeting space, i.e., conditions); and acquire the information on the at least one of the one or more meeting resources corresponding to the security information included in the meeting holding condition (Holmes et al.; paragraphs [0371] [0414] [0703]; See at least list of available spaces meeting criteria including security level). 
With respect to claim 3, Holmes et al. disclose a system wherein the one or more processors are further configured to: store, in the memory, for each of one or more alternative resources, information on the alternative resource and security information of the alternative resource (Holmes et al.; paragraphs [0367] [0371]-[0373]; See at least filtering spaces by inputs and security authorizations for the spaces. See search returns all spaces meeting criteria, i.e., “alternatives”); acquire information on at least one of the one or more alternative resources that matches the meeting holding condition from among the one or more alternative resources, when 
With respect to claim 4, Holmes et al. disclose a system wherein the one or more processors acquire the information on the one or more alternative resources substitutable for the one or more meeting resources from an external server and assign security information to each of the one or more alternative resources (Holmes et al.; paragraphs [0414] [0703]; See at least security level and access level). With respect to claim 5, Holmes et al. disclose a system wherein the one or more meeting resources include at least one of a place where a meeting is held, a device to be used in the meeting, and a program to be used in the meeting (Holmes et al.; paragraphs [0246][0248]; See at least spaces, locations, and equipment).

However, with respect to claim 6, Ferren disclose a system wherein one or more processors are further configured to perform, on the at least one of the one or more meeting resources to be used in the meeting, setting corresponding to the security information, before the start time of the meeting (Ferren; paragraphs [0028] [0033] [0048][0050]; See at least automatic adaptation of security features before, during, and after meeting).



Regarding claims 6-9, the applied teachings, conclusions of obvious, and rationale to modify as applied to claim 1 above are applicable to claims 6-9 and are incorporated by reference herein.


Response to Remarks/Amendment

[5]	Applicant's remarks filed 31 December 2021 have been fully considered and are addressed as follows:

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-11 under 35 U.S.C. 103(a) as being unpatentable as set forth in the previous Office Action mailed 7 October 2020 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.

Conclusion

[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Mathews et al., SYSTEM AND METHOD FOR AUTOMATICALLY LAUNCHING VIRTUAL MACHINES BASED ON ATTENDANCE,, United States Patent Application Publication No. 2016/0139947, paragraphs [0057]-[0059][0066][0069]: 

Relevant Teachings: Mathews et al discloses a system and method which initiates commands to devices to initiate a virtual machine/secure connection of a device based on triggers tied to time interval polling of devices. The system/method includes an adjustable polling time period to provide repeat polling prior to the start of a work shift or meeting. 

Asthana et al., METHOD AND APPARATUS FOR CONTROLLING ACTIONS BASED ON TRIGGERS IN A CONFERENCE United States Patent Applicant Publication No. 2007/0150583, paragraphs [0025][0027][0035][0039] [0040]: 

Relevant Teachings: Asthana et al. discloses a system and method which enables setting of trigger events including time triggers for changing or adjusting system features during a conference. The system/method includes setting of event and time triggers to adjust security settings.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683